      6:19-cv-01458-MGL         Date Filed 07/29/20      Entry Number 97       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

DARYL GRAY,                                   §
         Plaintiff,                           §
                                              §
vs.                                           §
                                              §        Civil Action No. 6:19-1458-MGL
                                              §
MICHAEL STEPHAN, Warden in his                §
Individual and official capacity, and LARRIUS §
O’NEAL,                                       §
               Defendants.                    §
                                              §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                 AND DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff Daryl Gray (Gray), proceeding pro se, filed this action under 42 U.S.C. § 1983

alleging violations of his constitutional rights. This matter is before the Court for review of the

Report and Recommendation (Report) of the United States Magistrate Judge suggesting Gray’s

complaint be dismissed for lack of prosecution. The Report was made in accordance with 28

U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
      6:19-cv-01458-MGL         Date Filed 07/29/20      Entry Number 97        Page 2 of 2




       The Magistrate Judge filed the Report on July 6, 2020. To date, Gray has not filed any

objections to the report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Gray’s complaint is DISMISSED WITH PREJUDICE for failure to

prosecute.



       IT IS SO ORDERED.

       Signed this 28th day of July 2020 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
